DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.
Drawings
The drawings are objected to because Fig.3B shows reference numerals 110 and 430 pointing to parts that appear mismatched from their designation described in at least ¶0027 (“support structure 110”) and ¶0039 (“liquid absorption channel 430”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a ring support positioned around the outer shell; a transparent or semi-transparent sheet coupled to the ring support” which is indefinite as being inconsistent with the specification describing a “ring support 170” described in ¶0027 but more consistent with differently named “snap ring 830” described in ¶0044.
Claim 20 is indefinite for depending from indefinite claim 19.
Claim 21 line 2 recites “the mounting” which is indefinite for being inconsistent with the terms used in base claim 1 as “mounting base” (italics for emphasis of the missing term in “the mounting”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-12, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2018/0361005 A1) in view of PORCHIA et al (US 2005/0169666 A1).
Regarding claim 1, LI discloses an electronic candle device (300 in Figs.1A-1D & 2A), comprising: an outer shell (160) comprising one or more openings (¶0043 describes the shell comprises … a scent outlet, that there may also be a plurality of scent outlets such that a scent is rapidly diffused into the air, that in one embodiment, the hole on the top of the electronic scented candle 300 that allows the flame piece 170 to extend outward is the same hole as the scent outlet) positioned at a top section (Fig.2A shows top view of outlet about flame piece 170) of the outer shell (160) and configured to allow a fragrance (from fragrance container 10) to exit to an ambient environment (¶0043) of the electronic candle (300), the outer shell (160) further comprising a central opening (Fig.2A shows top view of outlet about flame piece 170, ¶0043 describes the shell comprises an installation chamber and a scent outlet, that the hole on the top of the electronic scented candle 300 that allows the flame piece 170 to extend outward); a flame element (170) at least partially protruding through the central opening (Figs.1D & 2A) of the outer shell (160), the flame element (170) supported by a support structure (¶0083 describes a stand that supports the flame piece 170) to allow movement of the flame element (170) that mimics a real flame (¶0082); a light emitting component (200) positioned to emit a light (¶0083) onto the movable flame (170); a mounting base (120 in Figs.1D, 2B & 7A-7B described in ¶0071 as “the slot 120 is formed on the installation chamber and preferably formed integrally with the installation chamber”) positioned below (120 in Figs.1D & 2B) the movable flame element (170), wherein at least part of the mounting base (120 in Figs.1D & 2B) is enclosed by the outer shell (160); one or more guides (280 in Fig.2B described as a scent discharge channel 280 in ¶0064) coupled to the opening (Fig.2B shows the output end of channel 280 disposed proximate to the top opening about protruding flame piece 170) of the outer shell (160); and a scent storage component (10 in Figs.4A-5A described as fragrance container 10 at least in ¶0043) removably coupled (¶0072) to the mounting base (120 in Figs.1D & 2B), the scent storage component (10 in Figs.4A-4B) comprising a container (12 in Figs.4A-5A described as a bottle body 12 in ¶0045) to store a fragrance and an absorption member (30 in Figs.4A-5A described as liquid suction channel 30 in ¶s0043-0045) configured to draw the fragrance from the container (12) to the ambient environment (¶0048) of the electronic candle (300) through the mounting base (120 in Figs.1D, 2B & 7A-7B described in ¶0071 as “the slot 120 is formed on the installation chamber and preferably formed integrally with the installation chamber”), the one or more guide (280) and the one or more openings (¶0043 describes the shell comprises … a scent outlet, that there may also be a plurality of scent outlets such that a scent is rapidly diffused into the air, that in one embodiment, the hole on the top of the electronic scented candle 300 that allows the flame piece 170 to extend outward is the same hole as the scent outlet) of the outer shell (160).  
However, LI does not disclose more openings positioned at the top section (Fig.2A) of the outer shell (160).  
PORCHIA teaches in ¶0074, a plurality of venting apertures 150 formed through the top of inner shell 142 for the purpose of forming passageways through which air can flow between ambient environment and the enclosed inner cavity to reach across the fragrance cartridge (104a in Fig.5) disposed in the inner cavity (Fig.5) of the inner shell 142.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electronic scented candle device of LI to include the plurality of openings or scent outlets formed at the top of the shell as taught by PORCHIA et al in order to increase air intake from the ambient environment to reach and diffuse more fragrance through the plurality of scent outlets than with one opening, thereby provide more fragrance into the ambient environment for users to sense.  
Regarding claim 6, LI discloses the light emitting component (200 in Fig.1D) positioned to illuminate the flame element (170) from within the outer shell (160) at an upward inclined angle (200 in Fig.1D or 2B).
Regarding claim 7, LI discloses a lens (¶0083) positioned (Fig.1D or 2B) between the light emitting component (200 in Fig.1D or 2B) and the flame element (170) configured to direct the light (¶0083) from the light emitting component (200) to the flame element (170).
Regarding claim 8, LI discloses a heating element (40 in Figs.4A-4B & 5A-5B described as heat device 40 in ¶0073) positioned in proximity to the absorption member (30 in Figs.4A-5A described as liquid suction channel 30 in ¶s0043-0045), wherein the heating element (40) is configured to heat the fragrance as the fragrance passes through the absorption member (32, 30).
Regarding claims 9 and 10, LI does not disclose a switch positioned along an installation path of the scent storage component, wherein, upon the scent storage component being coupled to the mounting base, the switch is configured to generate a signal indicating that the scent storage component is installed in place; wherein the switch comprises a touch switch, an optical switch, an electrical switch, or a magnetic switch.
PORCHIA teaches in ¶0066 and in Fig.3, a cartridge detector switch 122 disposed on the chassis 102, the cartridge detector switch 122 being actuatable between a normal position and an actuated position, and only when the cartridge detector switch 122 is in the actuated position will the LEDs emit light, wherein the switch 122 is electrical. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electronic scented candle device of LI to include cartridge detector switch and LED indicator as taught by PORCHIA et al in order to indicate to the user that the candle device has a properly installed fragrance cartridge ready to operate normally.  
Regarding claim 11 and 12, LI discloses the one or more guides (280 in Fig.2B described as a scent discharge channel 280 in ¶0064) formed as a chamber within the mounting base (120 in Figs.1D, 2B & 7A-7B described in ¶0071 as “the slot 120 is formed on the installation chamber and preferably formed integrally with the installation chamber”) that is connected to the one or more small openings (Fig.2B shows the output end of channel 280 disposed proximate to the top opening about protruding flame piece 170) of the outer shell (160), wherein the absorption member (30 in Figs.4A-5A described as liquid suction channel 30 in ¶s0043-0045) comprises an absorption channel (31 in Figs.4C & 5A described as a housing 31) and a core wick (32 in Figs.4C & 5A described as a liquid suction component (32 in Figs.4C & 5A described in ¶s0048-0050), and wherein a bottom end (33 in Fig.4D) of the core wick (32) is in contact with the fragrance (Fig.4D) held in the container (12) and a top end of the core wick (32) extends (Fig.4D) into the chamber (¶0043 describes an installation chamber of the shell in Figs.1D & 2B enclosing at least container 10, slot 120 and channel 280, ¶0071 describes “the slot 120 is formed on the installation chamber and preferably formed integrally with the installation chamber” as viewed in Figs.1D & 2B), wherein the one or more guides (280) further comprise one or more tubes (280) that are positioned at a side wall of the chamber within the mounting base (120 in Figs.1D, 2B & 7A-7B described in ¶0071 as “the slot 120 is formed on the installation chamber (¶0043 describes “an installation chamber of the shell and preferably formed integrally with the installation chamber”).
Regarding claim 14, LI discloses the scent storage component (10 in Figs.4A-5A described as fragrance container 10 at least in ¶0043) comprising a top part (11 in Figs.4A-5A described as a cover body in ¶0045) positioned above (Fig.4F) the absorption member (30 in Figs.4B-5A described in ¶s0048-0050 as liquid suction channel 30), the top part (11 in Figs.4A-5A) including one or more fragrance dispersing ports (15 in Figs.4A-5A described as a vent hole in ¶0043) configured to disperse the fragrance (¶s0045-0047) from the absorption member (30) through the mounting base (120 in Figs.1D, 2B & 7A-7B described in ¶0071 as “the slot 120 is formed on the installation chamber and preferably formed integrally with the installation chamber”).
Regarding claim 15, LI discloses the scent storage component (10 in Figs.4A-5A described as fragrance container 10 at least in ¶0043) further comprising a cap (230 in Figs.6A-6B described as a protective lid 230 in ¶0061) positioned above (Fig.6B) the one or more fragrance dispersing ports (15 in Fig.6B) to prevent dust from collecting on the one or more fragrance dispersing ports (15 in Fig.6B).
Regarding claim 16, LI discloses the mounting base (120 in Figs.1D, 2B & 7A-7B described in ¶0071 as “the slot 120 is formed on the installation chamber and preferably formed integrally with the installation chamber”), except: comprising a protrusion.  LI discloses the container (12 in Figs.4A-5E) of the scent storage component (10), except: comprising a groove that engages with the protrusion to allow the scent storage component to be securely installed to the mounting base.
PORCHIA teaches in ¶s0063-0064 and shown in Fig.2, a replaceable fragrance cartridge 104a that is removably securable to a cartridge mount disposed on the chassis 102, where the fragrance cartridge 104a includes a protrusion 124 forming a substantially U-shaped opening 126 engageable with a post 128 formed integrally with the chassis column 102a such that the post 128 fits within the opening 126, thereby attaching the fragrance cartridge 104a to the chassis 102, forming a fragrance-replenished unitary device 100 (Figs.1 and 4-6) that resumes to operably emit both a flickering light and a fragrance.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the buckle (110 in Figs.4A-7B, ¶0071) of the cover body 11 of the fragrance container 10 and the slot (120 in Figs.4A-7B, ¶0071) form in the installation chamber of the electronic scented candle device of LI to include the opening and post, respectively, as taught by PORCHIA et al in order to replaceably engage the fragrance container with the installation chamber of the shell of the electronic scented candle, thereby form fragrance-replenished unitary device that resumes operation to emit both a flickering light and a fragrance.
Regarding claims 17 and 18, LI discloses controls (112 in Fig.3 described in ¶0062) that include controller (118) and switches (120, 122) on a circuit board (116) acting in conjunction with power supplied from batteries to operate the device, and further teaching in ¶0045, an adapter may be provided on the device such that the batteries can be charged without being removed from the device, for instance, a receptacle may be incorporated into the device to receive a plug that supplies power from an electrical outlet as a power source to provide power to the controls 112 as control unit; wherein the detachable power plug assembly (¶0045) comprises an adaptor (¶0045) configured to interface with universal interchangeable plugs.
Regarding claim 21, LI discloses a collar (250 in Fig.2A described in ¶0063 as a charging base for charging and to resemble a candlestick), where Fig.2A shows a collar shaped portion of the charging base) positioned close to a lower part (300 just the above vicinity of base 250) of the outer shell (160) and an upper part of the mounting (which is likely a covering that covers the bottom surface of candle 300 or of shell 160).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2018/0361005 A1) in view of PORCHIA et al (US 2005/0169666 A1) as applied to claim 1 above, and further in view of PATTON et al (US 2017/0167677 A1).
LI discloses the support structure (¶0083 describes a stand that supports the flame piece 170), except: comprising a wire or a bracket.
PATTON teaches in ¶0035 and ¶0043, support member (119 in Fig.1E) comprising an arm, wire, a clip/mounting rod for the purpose of movably supporting and suspending the flame element 105 without being visible to users and not cast shadows on the flame element, thereby mimic a real candle light.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the stand that supports the flame element of the electronic scented candle device of LI to include being bracket-like arm, wire or rod as taught by PATTON et al in order to movably support and suspend the flame element without being visible to users and not cast shadows on the flame element, thereby mimic a real candle light.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2018/0361005 A1) in view of PORCHIA et al (US 2005/0169666 A1) as applied to claim 1 above, and further in view of WANG et al (CN 109185823 A including merged English translation).
Regarding claim 4, LI discloses the flame element (170) comprises a magnet (¶0082 describes the lower portion of the flame piece 170 having a magnet or a magnetic material, such that the light-emitting elements 200 can undergo nonlinear movements that vary with time under the action of the magnetic field), and configured to alter a magnetic field to enable the movement of the flame element, except: a magnetic coil positioned below the flame element.
WANG teaches in a paragraph in describing FIG.4 while best viewed in Fig.2 or 5, “PCBA board 320 is an electromagnetic coil 310 provides magnetic field; the candle core gravity of part 240 200 is repellent with the magnetic field of the electromagnetic coil 310 of the magnet a sinker, electromagnetic coil 310 provided on the magnet under the hammer. the candle core piece 200 via the magnet weight hammer, a connecting rod set on the bracket 100 of the two support rod 120 a fixed position as fulcrum, producing downwards by lever principle of power, at the same time, electromagnetic coils 310 generate repulsion by PCBA plate 320 suspending hammer with magnet, N pole hammer, that is, electromagnetic coil 310 and the magnet of N pole generates a magnetic field cutting wire, overcomes gravity so that the candle wick member 200 generates a force to move upwards, so that the candle wick member 200 swings”.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the lower portion magnet of the flame element of the electronic scented candle device of LI to include an electromagnetic coil disposed below the magnet as taught by WANG et al in order to be the source of the magnetic field that causes the lower portion magnet and connected flame element to swing and mimic a real flame.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2018/0361005 A1) in view of PORCHIA et al (US 2005/0169666 A1) as applied to claim 1 above, and further in view of LI (US 9,810,388 B1).
LI discloses the light emitting component (200 Fig.1D or 2B) comprises one or more light emitting diodes (¶0083 describe LEDs installed at one or both sides of the flame piece 170), except: configured to emit a same color or different colors.
LI teaches in Fig.1, col.3 lines 38-47 and col.6 lines 17-28, plural light producing devices (210, 220) and producing same or different colors.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide one or more light emitting diodes (LEDs) of the electronic scented candle device of LI (US 2018/0361005 A1) to emit light of same or different colors as taught by LI (US 9,810,388 B1) in order to provide one color illumination or different color illumination, thereby provide one or a variety of visual lighting.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2018/0361005 A1) in view of PORCHIA et al (US 2005/0169666 A1) as applied to claim 1 above, and further in view of VARANASI et al (US 2005/0247802).
LI discloses wherein the core wick (¶s0048-0050 describes a liquid suction component 32 shown in Figs.4C & 5A), except: being wrapped with a water-resistance membrane configured to prevent a loss of the fragrance in case the electronic candle is tilted sideways.
VARANASI teaches in ¶0034, ¶0037 and ¶0158 and shown in Fig.3, a wick sheath 8 that covers a portion of the wick 5 to prevent that portion from releasing a material by evaporation or by seeping, where seepage of liquid can occur when the wick-based device is overturned or tilted.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the core wick or liquid suction component 32 of the electronic scented candle device of LI (US 2018/0361005 A1) to include a wick sheath as taught by VARANASI et al in order to prevent loss of fragrance when the electronic candle is tilted or overturned, thereby conserve remaining fragrance for normal operation in upright position for an expected duration of fragrance use of the electronic candle.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2018/0361005 A1) in view of PORCHIA et al (US 2005/0169666 A1) as applied to claim 1 above, and further in view of DRISKA et al (US 2007/0253222 A1).
LI does not disclose: a ring support positioned around the outer shell; a transparent or semi-transparent sheet coupled to the ring support; wherein the transparent or semi-transparent sheet comprises one or more designs printed thereon, the light emitting component is positioned within the outer shell, and the light emitted from the light emitting component is directed or refracted through the transparent or semi-transparent sheet.
DRISKA teaches in ¶s 0015, 0018 and 0019, and shown in Figs.1-3, a knurled ring 21 positioned around inner housing 5 (being an outer housing that encloses a lamp 6), a layer or film 22 bearing at least one and several images either attached to or formed integrally with the drum 20, where the drum 20 is translucent or transparent, where the knurled ring 21 is connected with the drum, where the image may be formed by perforations in the form of dots or a stencil-like pattern (as the one or more designs integral, stenciled or printed as a film 22 formed on/integrally with the translucent drum 21), for the purpose of receiving light emitted from lamp 6 and made visible and projected outward into surrounding room.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shell 160 enclosing the light-emitting element (200 and/or additional light source 150 in Fig.2C) of the electronic scented candle device (300) of LI (US 2018/0361005 A1) to include the ring positioned around the outer shell and connected to the translucent drum formed with a film of patterns as taught by DRISKA et al in order to make the patterns visible and projected outward into surrounding room, thereby provide aesthetic visual appeal as well as practical night illumination for visibility in the dark for the watchful user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KOTARY (KR 20050057630 A) and KIM (KR 20160122055 A) were cited by applicant which is cited with additional merged English translations.  HSIAO (US 2016/0195257 A1) shows a wall-mounted aroma diffusing night lamp assembly 1 having a semi-circular light guide plate 70 coupled onto a arcuate or part-circular retaining device 60 that is positioned around housing (20 or 21) that encloses light-emitting device 50.  BRADY (US 5,622,424) shows a decorative night light with replaceable photo holder clamped by bayonet connection 50 frame F or picture holder P, connection 50 appears partly ring-like that engages at annular indentation 14 formed around a light socket above base 20.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

April 29, 2022
AC